Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims: claims 1-20 are appending and are drawn to one invention. 
Claims 1-20 thus are under examination. 

Continuation data  and claimed benefit
This application is a DIV of 17027017  filed 9/21/2020 which is a CON of 14918107 filed 10/20/2015 (now abandoned)which claims benefit of 62068181 filed 10/24/2014 which has support for the claimed invention.
                                              IDS 
The references cited in the information disclosure statement (IDS) filed 12/6/2021 and the IDS filed 3/2/2022 have been considered by Examiner.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The applied reference has a common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 
Claim interpretation:
Per the definition of “vessel” by instant specification (at p. 6, lines 6-17), the claimed “vessel” is a container of any shape or size, having an interior volume suitable for containing a volume of liquid or gas.  The “vessel” encompasses bioreactors, fluid conduits, one or more components of chromatography systems (e.g., a chromatography column), one or more components of microfiltration system, one or more components of an ultrafiltration/diafiltration system, beakers, sinks, or tubes; wherein the “vessel” that is “a device” has an interior volume suitable for culturing a plurality of cells in a liquid culture medium. Thus, the following rejections are applied.
[1] Claims 1 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6664095 (‘095, cited in IDS) in view of US 20070249030 (‘030). 
‘095 teaches a process of sterilizing a bioreactor as a part of cultivating microorganism by sending sterilizing gas such as “ethylene oxide” into the bioreactor (see col.5, lines 47-55; and ref claims 1 and 6-8 of ‘095). The sterilization is performed while the bioreactor is in operation (col.3, lines 2-10, ‘095).
The bioreactor is capable of holding fermentation media (col.3, lines 64-54, ‘095). In  particular, ’095 teaches that the bioreactor is constructed to contain the communicating channels to deliver fluids to the inside of the module of the bioreactor (col.2, lines 57-63, ‘095).  The fluid can be any nutritive media containing microorganism (col.5, lines 30-31, ‘095), i.e., the fluid is a liquid, or a sterile air/gas or steam (col.5, lines 26-30). Next, ‘095 teaches that a liquid inoculum of the microorganism to be cultured can be pumped into the modules of the bioreactor (col.12, lines 32-33, ‘095). The media can be semi-solid state fermentation media containing any amount of water (col.3, lines 59-63). Because of said any amount of water, the fermentation media are considered to be an aqueous solution in liquid state. 
The module which is formed by based plate with frame (see Figure 1, ‘095) can serve as a “container” for holding the media (col.4, lines 27-29, ‘095), wherein the base plate comprises the “communicating channels” and “non-communicating channels” (Figures 1 and 3 and col.3, lines 36-38, ‘095). Thus, each single module has the communicating and non-communicating channels (col.3, lines 41-42, ‘095).  
A liquid containing inoculum of microorganism cell is pumped into the module of the bioreactor through the communicating channel, as applied to the limitations “providing a system comprising first vessel that comprises a liquid” and “flowing a first volume of the liquid of the first vessel” (claim 1). Here, the bioreactor is equivalent to instant “second vessel”. 
Also, ‘095 teaches that the communicating channels can deliver/distribute any of a variety of fluids, and that the interior of bioreactor is sterilized by sending sterilizing gas such as 11” (col.7, lines 61 to col.8, line 3;and col.3, lines 3-4, ’095).  In addition, Figure 5 of ‘095 shows flowing the fluid through the bioreactor during sterilization, wherein the fluid encompasses sterilizing gas or sterile air which is sent into the module through the communicating channels (col.12, lines 14-16; and col.5, line 30, ‘095). The fluid is flowing into the communication channels “11” and flowing out via the non-communicating channels “12”shown by the top panel of  Figure 1 (see also col.7, col., lines 61-66, ‘095) wherein the non-communicating channel is equivalent to instant “second vessel” (claim 1). The teachings of ‘095 are applied to the limitation “…through a volume of sterilizing gas and into a second vessel” (claim 1). 
‘095 does not expressly teaches the limitation “the first volume of liquid is a waste stream” (claim 1). It is noted that, per instant specification, the term “waste stream” can refer to an outgoing fluid stream  (page 2, 2nd para, lines 11-12, the specification). 
Yet, ‘095 has provided the general teaching as to the extraction of biological products from the cultivated microorganism and post extraction of the waste (col.5, lines 56-59).
‘030 teaches that it is desirable to process waste stream (claim 1) into a useful stream so as to recover useful materials (such as fermentable sugar) from the waste stream ([0011] and abstract) wherein said stream comprises polysaccharides and the stream is derived from fuel or industrial grade ethanol production (see abstract). The fermentable sugar stream then is subjected to fermentation process  (see ref claim 2 of ‘030). The fermentation is carried out in a fermenter (a bioreactor) comprising microorganism such as yeast to product biologically useful product ethanol. ([0049], lines 1-3, ‘030). It is noted that ‘095 disclosure is also directed to fermentation production of desired microbial products from the bioreactor containing microorganism (see abstract, ‘095) and said microbial products are a biologically useful product which can be extract from the microorganism in the and recovered for industrial uses (col.,3, lines 20-25, ‘095), wherein the produced ethanol is industrially useful. Thus, the ‘030 disclosure is in the same field of endeavor as ‘095. It would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to feed the waste stream (‘030) from a first bioreactor into the bioreactor (a fermenter) of ‘095 that acts as a second bioreactor through the communicating channels (‘095) followed by cultivating the microorganism in order to recover biologically useful products (col.5, lines 53-57, ‘096) such as industrially useful biofuel ethanol and the useful products also include fermentable sugar (‘030) with reasonable expectation of success. 

The following is the discussion of the obviousness of claims 5-17.
Regarding claim 5, the term “partially” broadly encompasses any possibilities other than “completely filled”, and thus, the bioreactor (second vessel) is construed to be partially filled with a fluid such as sterile air or sterilizing gas.  

 ‘095 has taught a liquid containing inoculum of microorganism cell (claim 9, 12) pumped into the module of bioreactor through the communicating channel (the discussion of instant first vessel as suggested by ‘030 is set forth below). The process of ‘095 is directed to produce biologically/medicinally useful products are extracted from the microorganisms (i.e., the microorganisms produce said products) including cyclosporin peptide (col.3, lines 21-27, ‘095) which is within the breadth of therapeutic protein in claims 9 and 12. The products such as proteins are produced recombinantly in the recombinant microorganisms (claim 10) (col.5, lines 15-23, ‘095) as applied to the limitation “protein is secreted or not secreted from a cell” in claim 11). Since the recombinant microorganisms also produce non-protein molecules that are medicinally useful product such as lovastatin (col.3, lines 26-27, ‘095) as applied to the “…does not comprise a recombinant therapeutic protein” in claims 13-14. 
The waste stream (‘030) contains the fermentation by-product (claim 15) such as various organic acids including lactic acid ([0007]-[0008], ‘030).
Regarding the limitation of “…receptacle for disposing of a biological waste stream” in claim 16, 
‘030 teaches treatment of the waste stream that contains biologically useful products to recover said products by using tank  (a container) which collects and processes the waste stream ([0046]; and [0003], ‘030). Accordingly, ‘095 teaches that the waste material can be appropriately treated by sterilization and/or any other processes for the waste (col.8, lines 47-50, ‘095). Both ‘095 and ‘030 thus have concerned about treatment of waste stream/material.
It is noted that the term “receptacle” encompasses a container for storing and/or removing the waste liquid as defined at page 4, lines 1-2 of instant specification.  In addition, ‘095 has taught a container called “collector plate” (‘095) which can be connected to bioreactor (see Figure 5, top) which allows passage of fluid from the bioreactor (col.8, line 66 to col.9, line 4, ‘095), wherein the ‘bioreactor” (‘095) is construed equivalent to instant “second vessel”.
The bioreactor (‘095) comprises the collector plate that is equivalent to “a receptacle” for disposing of a biological waste stream in claim 16. It is noted that instant speciation states that outgoing fluid steam refers to “a waste stream” at p.2, lines 11-12 of 2nd paragraph. 
Moreover, ‘095 has taught post treatment of waste materials (col.5, line 58), i.e., extraction of products of interest from waste material and treatment of residues prior to waste disposal (col.5, lines 64-66, ‘095); said extraction can be done by additional apparatus (e.g., 
Taken together, the above teachings of ‘095 suggest that the bioreactor (second vessel) can send waste material in form of fluid or stream to said additional apparatus for disposing and/or further treatment of the waste stream (‘030). This reference has taught the fermentation waste stream ([0003], [0007], ‘030) wherein the fermentation is carried out in a fermentor (a bioreactor) (see [0016] and [0029] and [0089]-[0090], ‘030) which is construed equivalent to instant first vessel. 
Thus, it is obvious to connect the collector plate and/or the additional apparatus to the modules of bioreactor in order to dispose/recover the desired product such as cyclosporin peptide from the recombinant microorganism (claim 17) (see above corresponding discussion) or fermentable sugar for subsequent ethanol biofuel production with reasonable expectation of success.  

[2] claims 2-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6664095 (‘095) in view of US 20070249030 (‘030) as applied to claim 1 from which claims 2-4 and 19-20 depend and further in view of US20140120605 (‘605). 
The teaching of claim 1 by ‘095 and ‘030 has been set forth above.
The references ‘095 and ‘030 do not expressly teach that sterilizing gas is disposed within a headspace of the second vessel (claim 2). 
However, ‘095 has taught that sterilizing gas is sent into the module of bioreactor through the communicating channels (col.12, lines 14-16; and col.5, line 30, ‘095), and that the fluid is flowing into the communication channels “11” (first vessel) and flowing out via the non-communicating channels “12” (second vessel) shown by the top panel of  Figure 1 (see also col.7, col., lines 61-66, ‘095).
‘605 teaches a method of preparing a culture container (that would encompassed fermenter and fermentation bioreactor of ‘095 with the feature that growth medium  and the headspace gas (preloaded) are enclosed in the sealed container wherein the headspace gas “16” is in the upper portion of the container body “10” (Figures 1-2, [0010], lines 10-11 ‘605) without a need for post sterilization via autoclaving  (see ref claim 1 of ‘605). The headspace gas, which is equivalent to instant “disposed within a headspace” in claim 2, is enclosed therein. This is followed by sterilizing the sealed container “10” (Figure 1-2, ‘605). Next, ‘605 teaches that growth medium can be sterilized by sterilizing gas “17” which is ethylene oxide or vapor hydrogen peroxide (see [0096], ‘605) 
It is noted that the bioreactor of ‘095 is also a sealed/enclosed system (col;.3, line 41; and col4, lines 33-39, ‘095), and that ‘095 has disclosed in situ sterilization approach for sending the sterilizing gas such as “ethylene oxide” that is mixed with carbon dioxide gas onto the bioreactor 
Thus, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to preload (dispose) the sterilizing gas in headspace of the channels of the bioreactor modules (‘095) to form the headspace sterilizing gas above growth medium while allowing for proliferation of microorganisms even with enhanced growth ([0070], lines 1-2 and [0069], lines 1-3, ‘605).  This would suggest that the disposed headspace sterilizing gas would not affect cell growth but having function in keeping the entire cultivation container (‘605)/fermentation bioreactor  (‘095) sterile without need of post-autoclaving, in order for continuously operating bioreactor to extract desired amount of biologically/medicinally useful products (‘095) with reasonable expectation success. Therefore, the combination of the reference teachings renders the claim 2 prima facie obvious. 
 Further regarding claim 3, in Figure 1, ‘095 has taught that the communicating channel (instant first vessel) has inlet and outlet for flowing a fluid  and then out of the communicating channel into the non-communicating channel (instant second vessel) (items (i) and (ii), claim 3). 
In view of that fluid can be sterile air or sterilizing gas, the communicating channel (instant first vessel) of bioreactor module has hole “13” to allow the fluid to exist the channel (col.7, lines 45-47 and Figure 1) which is equivalent to instant at least one gas outlet (item(iv), claim 3). Moreover, Figure 1 of ‘095 also shows an entrance for fluids into the communication channels which is equivalent to instant at least one gas inlet (item(iii), claim 3). The fluid flows out the communicating g channel through the hole (an “outlet”) of said channel (instant first vessel) “11” and then flows into the non-communication channel (instant second vessel “12” (see Figure 1, ‘095). In this case, the hole functions as an inlet of the second vessel as applied to claim 4.
	The term “fluid conduit” (claims 19 and 20) by its plain meaning refers to any fluid channel, the hole mentioned above is construed as such the channel for connection between the communicating channel and he non-communicating channel in bioreactor module of ‘095, and thus, claims 19 and 20 are included in the rejection.

	Claim Rejection –Obviousness Type Double Patenting 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48, 50, 54-55 and 63-64 of copending Application No. 17027017 (‘017). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claim 48 of ‘017 claims a system for isolating sterile process stream from non-sterile environments comprising a first vessel that comprises a fluid outlet and at least on second vessel comprising: (i) a fluid inlet in fluid communication with the fluid outlet of the first vessel and configured such that fluid entering the second vessel passes through a sterilizing gas-filled headspace within the second vessel; (ii) a fluid outlet configured such that fluid exiting the second vessel is removed from below the sterilizing gas-filled headspace within the second vessel; (iii) at least one gas inlet; and (iv) at least one gas outlet. Although the claim of 
Claim 50 of ‘017 claims that the first vessel is a bioreactor, a chromatography system, a microfiltration (MF) system, or an ultrafiltration/diafiltration (UF/DF) system, which is the common subject matter of instant claim 8. 
Claims 63-64 of ‘017 claim that the claimed system generating or delivering sterilizing gas ozone, which is the common subject matter of instant claim 18.
Claims 54-55 of ‘071 claim that the fluid outlet of the first vessel is connected to the fluid inlet of the second vessel by a fluid conduit, which is the common subject matter of instant claims 19-20.
Thus, the instant claims and the claims of ‘017 discussed above are not patentably distinct from each other. 
  
                    Conclusion
	  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL LIU whose telephone number is (571)-272-0949. The examiner can normally be reached M-F 9:00 am- 6:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/Samuel  W. Liu/
Examiner, Art Unit 1656
March 14, 2022

/SCARLETT Y GOON/QAS, Art Unit 1600